Appeal by the defendant from a resentence of the Supreme Court, Kings County (Dowling, J.), imposed October 3, 2007, upon his conviction of criminal possession of a weapon in the second degree, upon a jury verdict.
Ordered that the resentence is affirmed.
The defendant’s contention that the resentencing court improperly failed to sentence him de novo is unpreserved for appellate review (see CPL 470.05 [2]; People v Nieves, 2 NY3d 310, 315-316 [2004]; People v Killiebrew, 63 AD3d 1088 [2009]; People v Marshall, 228 AD2d 15, 17-18 [1997]; cf. People v D’Avila, 21 AD3d 905 [2005]; People v McHale, 165 AD2d 800 [1990]) and, in any event, is without merit (see People v Stewartson, 63 AD3d 966 [2009]). Florio, J.P., Covello, Balkin and Leventhal, JJ., concur.